108 F.3d 328
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Friedrich LU, Plaintiff, Appellant,v.David F. HADLOCK, et al., Defendants, Appellees.
No. 96-2243.
United States Court of Appeals, First Circuit.
Feb. 28, 1997.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  George A. O'Toole, Jr., U.S. District Judge ]
Friedrich Lu on brief pro se.
George A. Berman, Deirdre M. Giblin and Posternak, Blankstein & Lund, L.L.P. on brief for appellees Jeffrey C. Turk, David F. Hadlock, Karen Schultz Breda, George A. Berman, Andrea F. Nuciforo, Jr., and Posternak, Blankstein & Lund, L.L.P.
Russell F. Conn and Conn, Kavanaugh, Rosenthal, Peisch & Ford, L.L.P. on brief for appellees Michael J. Powers, Russell F. Conn, Maria E. DeLuzio, and Conn, Kavanaugh, Rosenthal, Peisch & Ford, L.L.P.
Laurence M. Starr on brief for appellee Laurence M. Starr.
Ronald L. Brandt on brief for appellees Ronald L. Brandt and Brandt, Kramer & Figman.
Cameron F. Kerry, Michael J. Gill and Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. on brief for appellees Richard Portal, Cameron F. Kerry, Michael J. Gill, Wayne P. Godin and Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
Acheson H. Callaghan, Jr., Kenneth W. Salinger and Palmer & Dodge L.L.P. on brief for appellees Gerald T. Anglin and Tommasino & Tommasino.
Jeffrey C. Turk and McCullough, Stievater & Polvere on brief for appellees Willard S. Stievater and McCullough, Stievater & Polvere.
Before SELYA, Circuit Judge, CYR, Senior Circuit Judge, and BOUDIN, Circuit Judge.
PER CURIAM.


1
For the reasons stated in the district court order, appellant's complaint properly was dismissed for want of federal subject matter jurisdiction.  Further, we perceive no error or abuse of discretion in the district court's summary rejection of appellant's post-dismissal motions for reconsideration, recusal, and amendment of the complaint.  And we find no merit in appellant's additional contentions regarding discovery, sanctions, and attorney conduct.


2
The judgment is affirmed.  See 1st Cir.  Loc. R. 27.1.  Appellant's motions for default and expedited review are denied, as are his requests for costs and for publication of this opinion.